DETAILED ACTION
Claims 1,6,9,10,13,17,19,21,22,24-28 and 35-39 is pending.
Claims 13,17,19,21,22,24-25 is withdrawn.
Claims 1,6,9,10,27, 28 and 35-39 is examined herewith.

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/9/2021 has been entered.
  
Action Summary

Claims 1,6,9,10,27, 28 and 35-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gadde et al (U.S. Patent 7,109,198) and Conte et al (U.S. Patent 5,738,874) both are of record is maintained with modification to include newly added claims 35-39 is maintained.


Response to Arguments

	Applicants has not submitted any new arguments.  Additionally, the arguments submitted after final on 1/11/2021 has been addressed in the Advisory Action dated 1/22/2021 which is reproduced below:
	Applicants argue that the intermediate layer is not identical in the composition to the barrier layer of Conte and that the two layers have vastly different properties. And that lactose is not listed as an adjuvant for the barrier layer. This argument has been fully considered but has not been found persuasive. Conte teaches an immediate or controlled release layer formulation consists of rapidly swelling and/or soluble and/or erodible polymeric substances by contact with aqueous fluids and convenient adjuvants. Said adjuvants in particular search, pregelled starch, calcium phosphate, mannitol, lactose, saccharose, glucose, sorbitol, microcrystalline cellulose, and binding agents, such as gelatin, polyvinylpyrrolidone, methylcellulose, starch solution, ethylcellulose, arabic gum, tragacanth gum (column 3 lines 59- bridging column 4, lines 1-14). Thus, the rejection is maintained. 
	Applicants argue that none of the cited art disclose that the intermediate layer does not include an active pharmaceutical ingredient. This argument has been fully considered but has not been found persuasive. Gadde teaches a method of treating obesity with the administration of both zonisamide and bupropion (claims 1-3). Gadde teaches that zonisamide and bupropion are administered concurrently (claim 5). Gadde teaches a composition comprising at least one compound, wherein the compounds can 
	Applicants argue that the present invention does not require any low-ermeability barrier-type layer. This argument has been fully considered but has not been found persuasive. First the instant claims do not preclude any additional agents since the instant claims recite " comprising". Second, Conte teaches an immediate or controlled release layer formulation consists of rapidly swelling and/or soluble and/or erodible polymeric substances by contact with aqueous fluids and convenient adjuvants. Said adjuvants in particular search, pregelled starch, calcium phosphate, mannitol, lactose, saccharose, glucose, sorbitol, microcrystalline cellulose, and binding agents, such as 
	 Applicants argues that the Office alleges that Applicant cannot the claim dissolution rate of a pharmaceutical composition because the dissolution rate is an inherent property of the composition. This argument has been fully considered but has not been found persuasive. The dissolution rate of a pharmaceutical is deed a property. Products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. 
	Applicants argue that the specification does not state anywhere that the intermediate layer comprises a pharmaceutically active ingredient. This argument has been fully considered but has not been found persuasive. First, if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie 


	For the ease of the applicants, the previous office action is reproduce below with modifications.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1,6,9,10,27, 28 and 35-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gadde et al (U.S. Patent 7,109,198) and Conte et al (U.S. Patent 5,738,874) both are of record.

	Gadde teaches a method of treating obesity with the administration of both zonisamide and bupropion (claims 1-3).  Gadde teaches that zonisamide and bupropion are administered concurrently (claim 5).  Gadde teaches a composition comprising at least one compound, wherein the compounds can be zonisamide and bupropion (claims 7-11).
Gadde does not expressly teach a layered pharmaceutical formulation of zonisamide and/or bupropion with an intermediate layer comprised of lactose.  Gadde does not expressly teach that the pharmaceutical layer comprises a dissolution profile substantially the same as a single compressed tablet of the same pharmaceutical composition, size and shape as said first pharmaceutical laver and wherein said second pharmaceutical layers comprises a dissolution profile substantially the same as a single 
Conte teaches pharmaceutical tablet consisting of a first layer containing one or more drugs with immediate or controlled release formulation, a second layer containing one or more drugs, either equal to or different from the first layer, with slow release formulation, and a low-permeability barrier-type layer coating said second layer or, alternatively, placed between the first and second layer and, if necessary, containing a drug (abstract).  Conte teaches an immediate release layer formulation consists of rapidly swelling and/or soluble and/or erodible polymeric substances by contact with aqueous fluids and convenient adjuvants (column 3, lines 59-62).  Conte teaches that such adjuvants consists of lactose, saccharose, glucose, sorbitol, microcrystalline cellulose (column 4, lines 5-11).  Conte et al. teach, “several treatments require a sequential administration of two drugs and, therefore, involve complex posologic schemes and scrupulous patient's compliance therewith. Obviously, since such compliance is hardly obtainable, the above requirements can often be met only by hospitalized patients, carefully controlled by physicians and paramedical specialists (column 2 lines 9-35).  Conte teaches that tablets offer the advantage of releasing the drug or drugs according to a prefixed schedule, therefore lower amounts of drug, in respect of the traditional sustained release tablets, can be administered (column 5, lines 53-56).
 

	It would have been obvious to one of ordinary skills in the art at the time of the invention that the pharmaceutical layer comprises a dissolution profile substantially the same as a single compressed tablet of the same pharmaceutical composition, size and shape as said first pharmaceutical laver and wherein said second pharmaceutical layer[Is]] comprises a dissolution profile substantially the same as a single similar to a singularly compressed tablet of a the same pharmaceutical composition, size and shape as said second pharmaceutical layer is well known in the art that upon formulation of layered tablets as demonstrated by Conte.  Conte teaches that tablets offer the advantage of releasing the drug or drugs according to a prefixed schedule, therefore lower amounts of drug, in respect of the traditional sustained release tablets, can be administered.  It is well within skills of an artisan to combine such compounds as bupropion and naltrexone into one layered tablet that would comprises a dissolution profile substantially the same as a single compressed tablet of the same pharmaceutical composition, size and shape as said first pharmaceutical laver and wherein said second In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”
	With regards to the composition of zonisamide and bupropion intermediate layer is configures to rapidly dissolve in vivo and  the first and the second pharmaceutical layers separate in vivo in less than 1 minute, this is deemed a property of the composition of the layered tablet with lactose intermediate.  Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by 

	 It would have been obvious to one of ordinary skills in the art that since Conte discloses an immediate release layer which consist of lactose, saccharose, glucose, sorbitol, microcrystalline cellulose and is completely silent to any of the active agent within the immediate layer; that no active agent is present in the immediate layer with a reasonable expectation of success absence evidence to the contrary.  Additionally, in looking to the instant specification for definition of “immediate layer” discloses in paragraph 0024 that at least one intermediate layer comprises at least one of a monosaccharide or a disaccharide sugar, a starch (e.g., corn or potato starches), or any other suitable tablet ingredients known in the art. In some preferred embodiments the at least one intermediate layer comprises lactose in which lactose is also the immediate layer taught by Conte. 

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 


Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40-41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Instant claim 40-41 



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Conclusion


Claims 1,6,9,10,27, 28 and 35-39 is rejected.

No claims are allowed.


Communication




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627